Citation Nr: 1243316	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran had active service from February 1966 to February 1968, including combat service in the Republic of Vietnam, and his decorations include a Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent evaluation, effective April 20, 2005.

In August 2009, the Board remanded the matter for further development.

In May 2011, the Board increased the rating for the Veteran's service-connected PTSD from 30 percent to 70 percent, and then remanded the matter for further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's PTSD has not been productive of total social and industrial impairment at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 71 percent for PTSD have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the claim for a higher disability evaluation for PTSD arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran in June 2005 before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.  Further, all development requested in the August 2009 and May 2011 remands has been substantially complied with.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he failed to appear and his request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).  

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Merits

In a rating decision in August 2005, the RO granted service connection for PTSD, with a rating of 30 percent effective April 20, 2005.  The Veteran appealed the assigned rating.  

In May 2011 the Board increased the rating for the Veteran's service-connected PTSD from 30 percent to 70 percent, and then remanded, for further development, the issue of whether TDIU and/or a 100 percent rating under Diagnostic Code 9411 was warranted. 

In a rating decision in June 2011, the AMC effectuated the Board's May 2011 decision to increase the rating for PTSD to 70 with an effective date of April 20, 2005.  

In a rating decision in April 2012, the RO granted entitlement to individual unemployability secondary to PTSD, effective April 20, 2005.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected PTSD has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 throughout the appeal period.

Under Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.   Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the Fourth Edition of the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), pertaining to the diagnosis of posttraumatic stress disorder

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

GAF scores between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

For the reasons that follow the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD more closely approximates the criteria for the highest rating of 100 under the assigned diagnostic criteria (Diagnostic Code 9411) at any time during the appeal period.  

VA treatment records dating from May 2005 VA reflect that the Veteran's PTSD has been productive of nightmares, irritability, flashbacks, and intrusive thoughts, and relate GAF scores ranging from 40; however, the Veteran's PTSD has not been productive of the types of symptoms that are contemplated by a rating of 100 percent under Diagnostic Code 9411, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Indeed, on VA psychiatric examination in August 2005, the Veteran's affect was mildly anxious and his mood depressed, but no other deficits were present, and the diagnosis was mild PTSD with a GAF of 61-70.  On VA examination in October 2007, no deficits, aside from the Veteran's continued mood depression, were noted, and the GAF score was 50-55.  And on VA examination in December 2009 the Veteran was attached to all spheres, demonstrated no inappropriate behavior, and presented no speech or communication impairments, and the GAF score was 55.  

Additionally, on VA examination in August 2011, there was no delusional thoughts or hallucinations, and the examiner noted that the Veteran was capable of managing his own financial affairs.  Although the examiner checked the box next to "total occupational and social impairment," the GAF score was 50, which is demonstrative of serious, but not total, psychiatric impairment.  Moreover, in further remarks, the examiner stressed that the Veteran's total impairment was related to his occupational functioning.  Indeed, during a regularly scheduled session with a VA psychiatrist a few days later in September 2011, the Veteran was neat, casually groomed, friendly, and cooperative, with good eye contact.  Speech was clear, relevant, spontaneous and coherent, and of normal rate and prosody; mood was non-depressed; and affect was full range.  Additionally, thought processes were linear and goal directed; and there were no delusions, hallucinations, or perceptual disturbances.  The GAF score was 55.  

In fact, based on all of the medical and lay evidence of record, the Veteran has been oriented and self sufficient at all times during the appeal period.  Although he is irritable, had difficulty in interpersonal relations and is reclusive, the evidence shows that he does maintain a few social relationships, and independently sees to his own needs and affairs, including his medical appointments.  And while there has been total occupational impairment during the appeal period, the Veteran has already been duly awarded a grant of TDIU since the April 20, 2005; the date of service connection.

Accordingly, while there has been total occupational impairment throughout the appeal period (for which the Veteran has been service-connected) the Board finds that the Veteran's disability picture has not been manifest by total psychiatric (occupational and social) impairment, as contemplated by a rating of 100 percent under Diagnostic Code 9411, at any time during the appeal period; and the reasonable doubt standard of proof is not applicable.  38 C.F.R. § 4.3.


Extraschedular Consideration and TDIU

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD, which is rated based on the social and occupational impairment stemming from his psychiatric disability, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.

Finally, the Board notes that a TDIU has already been granted based solely on the Veteran's PTSD.  As such, this issue is not before the Board.


ORDER

A higher rating for PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


